Exhibit 10.3

2018 Genworth Financial, Inc. Omnibus Incentive Plan

2020-2022 Cash-Based Award Agreement

 

 

Dear [Participant Name]:

This Award Agreement and the 2018 Genworth Financial, Inc. Omnibus Incentive
Plan (the “Plan”) together govern your rights under this Cash-Based Award (the
“Award”) and set forth all of the conditions and limitations affecting such
rights. Unless the context otherwise requires, capitalized terms used in this
Award Agreement shall have the meanings ascribed to them in the Plan. If there
is any inconsistency between the terms of this Award Agreement and the terms of
the Plan, the Plan’s terms shall supersede and replace the conflicting terms of
this Award Agreement.

 

1.

Grant. You are hereby granted an Award under the Plan, effective as of [Grant
Date] (the “Grant Date”). The Award entitles you to receive from Genworth
Financial, Inc. (together with its Affiliates, the “Company”) an aggregate
amount in cash equal to $[Amount of Award], payable in three equal annual
installments, all in accordance with the terms and conditions of this Award
Agreement, the Plan, and any rules and procedures adopted by the Management
Development and Compensation Committee of the Genworth Financial, Inc. Board of
Directors (the “Committee”).

 

2.

Vesting and Payment Dates: The Award shall not provide you with any rights or
interests therein until the Award vests. Unless vesting is accelerated as
provided in Section 3 herein or otherwise in the discretion of the Committee as
permitted under the Plan, one-third of the Award will vest on each of the first,
second and third anniversaries of the Grant Date (each, a “Vesting Date”), and
the vested portion will be paid within 30 days of the Vesting Date, provided you
have continued in the service of the Company through such Vesting Date.

 

3.

Treatment of Award Upon Termination of Employment and Other Events. If your
service with the Company terminates for any reason other than as set forth
below, and you and the Company have not entered into a written agreement
explicitly providing otherwise in accordance with rules and procedures adopted
by the Committee, then the Award shall immediately expire upon such termination.

 

  a.

Employment Termination Due to Death or Total Disability. If your service with
the Company terminates as a result of your death or Total Disability, then the
Award shall immediately vest and become payable on the regularly scheduled
Vesting Dates. For purposes of this Award Agreement, “Total Disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months.

 

  b.

Employment Termination for Retirement. If, on or after the first anniversary of
the original grant date, your service with the Company terminates as a result of
your voluntary resignation on or after the date on which you have attained age
sixty (60) and accumulated five (5) or more years of combined and continuous
service with the Company, then the Award shall immediately vest and become
payable on the regularly scheduled Vesting Dates.

 

  c.

Employment Termination Due to Layoff. If your service with the Company
terminates as a result of a severance-benefit eligible “Layoff” as defined or
described in the Genworth Layoff Payment Plan, you shall continue to vest in any
portion of the Award that vests after the Notice Date but before the Layoff Date
(“Notice Date” and “Layoff Date” as defined in the Genworth Layoff Payment
Plan). Additionally, the portion of the Award, if any, that is scheduled to vest
on the next designated Vesting Date after the Layoff Date shall vest on that
Vesting Date as provided in Section 2; any remaining and subsequently-vesting
portion of the Award shall be forfeited immediately on the Layoff Date.



--------------------------------------------------------------------------------

4.

Restrictive Covenants. As a condition to receiving payment of the Award, you
agree to the following:

 

  a.

Non-Disparagement. Subject to any obligations you may have under applicable law,
you will not make or cause to be made any statements that disparage, are
inimical to, or damage the reputation of the Company or any of its agents,
officers, directors or employees. Nothing in this section shall limit a
Participant’s ability to provide truthful testimony or information in response
to a subpoena, court order, or investigation by a government agency.

 

  b.

Non-Solicitation of Customers or Clients. Unless waived in writing by the most
senior Human Resources officer of the Company (or his or her successor), you
will not, during and for a period of 12 months following the cessation of your
employment with the Company for any reason, directly or through another person,
solicit or contact any of the customers or clients of the Company with whom you
had material contact during your employment, regardless of the location of such
customers or clients, for the purpose of engaging in, providing, marketing, or
selling any services or products that are competitive with the services and
products being offered by the Company.

 

  c.

Non-Solicitation of Company Employees. Unless waived in writing by the most
senior Human Resources officer of the Company (or his or her successor), you
will not, during and for a period of 12 months following the cessation of your
employment with the Company, directly or through another person, solicit or
encourage any director, agent or employee of the Company to terminate his or her
employment or other engagement with the Company.

 

5.

Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require you or your beneficiary to remit to the Company, an amount
in cash sufficient to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Award Agreement.

 

6.

Nontransferability. This Award may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated (“Transfer”), other than by will or by
the laws of descent and distribution, except as provided in the Plan. If any
prohibited Transfer, whether voluntary or involuntary, of this Award is
attempted to be made, or if any attachment, execution, garnishment, or lien
shall be attempted to be issued against or placed upon the Award, your right to
the Award shall be immediately forfeited to the Company, and this Award
Agreement shall be null and void.

 

7.

Administration. This Award Agreement and your rights hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Award Agreement, all of
which shall be binding upon you, the Participant.

 

8.

Continuation of Employment. This Award Agreement shall not confer upon you any
right to continuation of employment by the Company, nor shall this Award
Agreement interfere in any way with the Company’s right to terminate your
employment at any time, for any lawful reason.

 

9.

Amendment, Modification, Suspension, and Termination. The Board of Directors
shall have the right at any time in its sole discretion, subject to certain
restrictions, to alter, amend, modify, suspend, or terminate the Plan in whole
or in part, and the Committee shall have the right at any time in its sole
discretion to alter, amend, modify, suspend or terminate the terms and
conditions of any Award; provided, however, that no such action shall adversely
affect in any material way your Award without your written consent.

 

2



--------------------------------------------------------------------------------

10.

Entire Agreement. This Award Agreement, the Plan, and the rules and procedures
adopted by the Committee contain all of the provisions applicable to this Award
and no other statements, documents or practices may modify, waive or alter such
provisions unless expressly set forth in writing, signed by an authorized
officer of the Company and delivered to you.

 

11.

Compensation Recoupment Policy. Notwithstanding Section 10 above, this Award
shall be subject to any compensation recoupment policy of the Company that is
applicable by its terms to you and to Awards of this type.

 

12.

Agreement to Participate. You have been provided with this Award Agreement, and
you have the opportunity to accept this Award Agreement, by accessing and
following the procedures set forth on the stock plan administrator’s website.
The Plan is available for your reference on the stock plan administrator’s
website. You may also request a copy of the Plan at any time by contacting Human
Resources at the address or telephone number set forth below. By agreeing to
participate, you acknowledge that you have reviewed the Plan and this Award
Agreement, and you fully understand all of your rights under the Plan and this
Award Agreement, the Company’s remedies if you violate the terms of this Award
Agreement, and all of the terms and conditions which may limit your eligibility
to retain and receive the Units and/or Shares issued pursuant to the Plan and
this Award Agreement.

If you do not wish to accept the Units and participate in the Plan and be
subject to the provisions of the Plan and this Award Agreement, please contact
the Human Resources Department, Genworth Financial, Inc., 6620 W. Broad Street,
Richmond, VA 23230, or at (804) 281-6000, within thirty (30) days of receipt of
this Award Agreement. If you do not respond within thirty (30) days of receipt
of this Award Agreement, the Award Agreement is deemed accepted. If you choose
to participate in the Plan, you agree to abide by all of the governing terms and
provisions of the Plan and this Award Agreement

 

13.

Assistance in Proceedings, Etc. You agree that you will, without additional
compensation, during and after your employment with the Company, upon reasonable
notice, furnish such information and reasonable and proper assistance to the
Company as may reasonably be required by the Company in connection with any
legal or quasi-legal proceeding, including any external or internal
investigation, involving the Company.

 

14.

Cooperation. Following termination of your employment with the Company for any
reason, you agree that you will reasonably cooperate with the Company, as
reasonably requested by the Company, to effect a transition of your
responsibilities and to ensure that the Company is aware of all matters being
handled by you.

 

15.

Resolve. Any disagreement between you and the Company concerning anything
covered by this Award Agreement or concerning the Award will be settled by final
and binding arbitration pursuant to the Company’s Resolve program. The
Conditions of Employment document previously executed by you and the Resolve
Guidelines are incorporated herein by reference as if set forth in full in this
Award Agreement.

Please refer any questions you may have regarding this Award to the Executive
Vice President – Human Resources.

ACCEPTANCE DATE: Acceptance Date

 

3